Citation Nr: 0735651	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  During the pendency of this claim, 
jurisdiction over the claims file was transferred to the RO 
in Reno, Nevada.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2004.  
A transcript of the hearing is associated with the claims 
file.

When this case was most recently before the Board in December 
2006, the Board granted reopening of the veteran's claim for 
service connection for varicose veins of the right leg and 
remanded the reopened claim for further action by the 
originating agency.


FINDING OF FACT

Varicose veins of the right leg are not etiologically related 
to service.


CONCLUSION OF LAW

Varicose veins of the right leg were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §  3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for varicose veins of 
the right leg.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2005, before its 
initial adjudication of his reopened claim.  Although the 
veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for service connection for varicose veins of the right leg 
until May 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for this claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
Social Security Administration records, a nexus opinion, and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service medical records show that the veteran was found to 
have varicosities of both legs in November 1953, but they do 
not show that he was found to have a chronic disability.  The 
report of examination for discharge in March 1957 shows that 
the veteran's lower extremities were found to be normal on 
clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has a diagnosis of varicose veins 
of the right leg, there is no post-service medical evidence 
of such a diagnosis until many years after the veteran's 
discharge from service, or of continuity of symptomatology 
after service.  The Board notes that the first post-service 
reference to varicose veins of the right leg came in an 
October 1966 VA examination report.  The veteran complained 
of pains and aches in both legs.  However, this report, and 
the veteran's April 1966 claim, appeared some nine years 
after discharge.  Indeed, the April 1966 claim did not 
specifically mention varicose veins, but claimed a right knee 
injury, as well as all "other disabilities of record."  
Such evidence does not demonstrate continuity of 
symptomatology.  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that section 3.303 does not relieve a claimant 
of the burden of showing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  According to the Court, until the 
claimant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  

Here, there is no competent evidence purporting to relate the 
veteran's current varicose veins of the right leg to his 
military service.  Significant in the Board's analysis, the 
October 1966 examiner concluded, despite the veteran's report 
of pains and aches, that there were no varicose veins in the 
right lower extremity at that time.  Moreover, a VA physician 
who examined the veteran and reviewed the claims folder in 
April 2006 has opined that the veteran's current varicose 
veins of the right leg are not etiologically related to his 
military service.

The Board notes that the veteran responded to the RO's 
January 2007 letter by letter received at the RO in February 
2007.  The veteran stated that his VA primary care doctor had 
informed him that, in her opinion, the condition in the 
veteran's legs was caused at the same time.  He further 
stated that "she is not in compensation, so she could not 
write a letter to support her believe."  First, the Board 
finds that no further development is warranted on the basis 
of this statement.  The veteran clearly indicated that the VA 
physician had not written an opinion, and had indicated that 
she felt she could not do so.  Second, to the extent that the 
veteran contends that his primary care physician has stated 
such an opinion to him, the veteran's account of what a 
physician purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In essence, the evidence of a nexus between the veteran's 
current varicose veins of the right leg and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, it is clear from the 
report of examination for discharge and the October 1966 
examination report that varicose veins of the right leg have 
not been continuously present since service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for varicose veins of the 
right leg is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


